                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                            No. 1:18-cr-3475-WJ

ROBERT DUNSWORTH,

               Defendant.


        MEMORANDUM OPINION AND ORDER ON DEFENDANT’S MOTION
                   FOR SUPPRESSION OF EVIDENCE

       THIS MATTER is before the Court on the Motion for Suppression of Evidence [Doc. 39],

filed December 2, 2019 by Defendant Robert Dunsworth (“Defendant”). The Court held an evi-

dentiary hearing on Defendant’s motion on March 10, 2020, where it heard testimony from Albu-

querque Police Department Officers John Montoya, Charles Chavez, and Zakkery Foster. Doc. 57.

Defendant alleges he was illegally searched and, as a result, requests the Court suppress the evi-

dence obtained from the search. The United States argues the Court does not need to make a find-

ing as to whether Defendant was illegally searched because the inevitable discovery doctrine ap-

plies. “Under [the inevitable discovery doctrine], illegally obtained evidence may be admitted if it

‘ultimately or inevitably would have been discovered by lawful means.’” United States v. Christy,

739 F.3d 534, 540 (10th Cir. 2014) (quoting Nix v. Williams, 467 U.S. 431, 444 (1984)). “The

government bears the burden of proving by a preponderance of the evidence that the evidence

would have been discovered without the Fourth Amendment violation.” Id. (citing United States

v. Cunningham, 413 F.3d 1199, 1203 (10th Cir. 2005)).

       On June 25, 2018, Officers Montoya, Chavez, and Foster responded to a call regarding a
camper trailer hitched to a sports utility vehicle and a motorcycle all parked illegally near 615

Virginia Street SE in Albuquerque. The caller told the dispatcher that the camper had been parked

at that location for at least three days and that the motorcycle was blocking the sidewalk. As the

officers approached, they ran the plates for the camper and motorcycle. Both came back registered

to Daniel Dunsworth. They also ran a criminal records check, which showed that Daniel Duns-

worth had open misdemeanor arrest warrants for failure to appear in court.

       The door to the camper was ajar, although not enough to see inside. The officers knocked

and announced their presence a few times. There was no response. Officer Montoya then opened

the door and saw Defendant lying on a bed next to the door. Officer Montoya did not enter the

camper. Officer Montoya, however, asked Defendant if he could step outside so they could speak

with him. Defendant said yes, put his jeans on, and exited the camper. When asked to identify

himself, Defendant said he was Daniel Dunsworth. It was not until after the officers arrested him

and seized his handgun later that day that they discovered that Defendant was using the name of

his deceased brother, Daniel Dunsworth. During the time period relevant to this motion, the offic-

ers were operating under the assumption that Defendant’s name was Daniel Dunsworth because

that is the name he used to identify himself. As a result, the officers did not know Defendant had

a prior felony conviction until they discovered he was not Daniel Dunsworth after his arrest.

       As they talked, the officers told Defendant they had to arrest him because of the open arrest

warrants. They asked Defendant if there was someone who could move his vehicles so they would

not have to be towed since they were illegally parked. Defendant suggested they could call his

wife; however, he could not remember her cell phone number. Defendant told the officers that his

wife’s number was in his cell phone directory and that his cell phone was inside the camper. Of-

ficer Montoya then asked Defendant if they could go inside to retrieve the phone. Defendant said
yes. Officer Chavez then stepped into the camper to look for the phone. After getting clarification

from the Defendant that his phone was near the bed, Officer Chavez found Defendant’s phone in

the pocket of a jacket that was laying on the bed. When Officer Chavez picked up the jacket to

retrieve the phone, he saw a handgun underneath it in plain view. Officer Chavez did not seize the

handgun at that point because it had no evidentiary value, considering the officers did not know

Defendant had a felony conviction. The officers, however, seized it for safe keeping before leaving

the scene. It was not until later that the officers realized Defendant had a felony conviction and

that he was a felon in possession of a firearm.

       Defendant argues it was unlawful for the officers to open the camper’s door because they

did not have probable cause or a warrant, the consent Defendant gave the officers to look for his

phone was coerced, and Officer Chavez saw the handgun while searching outside of the scope of

the coerced consent. Doc. 39 at 5–10. After reviewing the evidence, to include the officers’ lapel

camera videos, the Court has no trouble finding that the consent Defendant gave the officers to

retrieve his phone from the camper was not coerced and that Officer Chavez discovered the hand-

gun in plain view while searching within the scope of Defendant’s consent. Although the United

States relies on the inevitable discovery doctrine, the Court considers the initial action of Officer

Montoya opening the door of the camper to be lawful because such action was likely done as the

first step of the inventory search in preparation for towing and impounding the camper, SUV, and

motorcycle. See United States v. Haro-Salcedo, 107 F.3d 769, 772 (10th Cir. 1997) (“An inventory

search is a well-defined exception to the warrant requirement of the Fourth Amendment . . . de-

signed to effect three purposes: protection of the owner’s property, protection of the police against

claims of lost or stolen property, and protection of the police from potential danger.”). The Court

also questions the extent to which Defendant can claim a reasonable expectation of privacy in a
camper that he was not the registered owner of and that was illegally parked for more than three

days on the side of a street within Albuquerque city limits.

        Ultimately, the Court agrees with the United States that no finding is required on the ques-

tion of whether Defendant was illegally searched because the inevitable discovery doctrine applies.

The officers, when responding to the call, had information that the camper had been illegally

parked for at least three days on a public road and that the motorcycle, parked just outside the door

of the camper, was blocking a sidewalk. Officer Montoya testified that, when approaching the

camper and motorcycle, “it looked like somebody had already set up camp” and “it is illegal to be

living out of an RV on the street.” It is in fact illegal to “park a vehicle on any street for the principal

purpose of . . . [l]iving within the vehicle.” Albuquerque City Ordinance § 8-5-1-36. The camper,

SUV, and motorcycle were also in violation of several other Albuquerque City Ordinances. See

Doc. 47-5 at 1–9. The officers testified that had they not found Defendant by opening the camper’s

door, they would have impounded the camper and would have found Defendant’s handgun during

the required inventory search. The Court finds the officers’ testimony credible and agrees that the

handgun would have been discovered when conducting an inventory search of the camper. See

United States v. Martinez, 512 F.3d 1268, 1274 (10th Cir. 2008) (“To prove the seized evidence

would have been inevitably discovered, the government can rely on a hypothetical inventory

search.”).

        The Supreme Court has explained that “the interest of society in deterring unlawful police

conduct and the public interest in having juries receive all probative evidence of a crime are

properly balanced by putting the police in the same, not a worse, position that they would have

been in if no police error or misconduct had occurred. . . . When the challenged evidence has an

independent source, exclusion of such evidence would put the police in a worse position than they
would have been in absent any error or violation.” Nix v. Williams, 467 U.S. 431, 443 (1984). The

handgun has an independent source, so suppressing it would put the police in a worse position than

they would have been absent the officers’ alleged unlawful opening of the camper’s door.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Suppression of Evidence

[Doc. 39] is DENIED.



                                             ________________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE
